Exhibit 10.1

SMITH MICRO SOFTWARE, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

This Note and Warrant Purchase Agreement (this “Agreement”), dated as of
September 2, 2016, is made by and among Smith Micro Software, Inc., a Delaware
corporation (the “Company”), and the persons and entities listed on the schedule
of investors attached hereto as Schedule I. The investors listed on Schedule I
are referred to collectively herein as “Investors” and individually as an
“Investor”.

RECITALS

A. On the terms and subject to the conditions set forth herein, on the date
hereof each Investor is willing to purchase from the Company, and the Company is
willing to sell to such Investor, a senior subordinated promissory note in the
principal amount, and a warrant to purchase shares of Common Stock, $0.001 par
value per share (the “Common Stock”), of the Company, each in the amount set
forth opposite such Investor’s name on Schedule I hereto.

B. Capitalized terms not otherwise defined herein shall have the meanings set
forth in the forms of Note and Warrant attached hereto as Exhibit A and Exhibit
B, respectively.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. The Notes and Warrants.

(a) Issuance of Notes and Warrants. Subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to each of the Investors, and each
of the Investors severally agrees to purchase, at the Closing:

(i) a senior subordinated promissory note in the form of Exhibit A hereto (each,
a “Note” and, collectively, the “Notes”) in the principal amount set forth
opposite the respective Investor’s name on Schedule I hereto, and

(ii) a warrant to purchase shares of Common Stock of the Company in the form of
Exhibit B hereto (each, a “Warrant” and, collectively, the “Warrants”), in the
amount set forth opposite the respective Investor’s name on Schedule I.

(b) The obligations of the Investors to purchase the Notes and Warrants are
several and not joint. The aggregate principal amount for all Notes issued
hereunder shall not exceed $4,000,000 and the aggregate amount of shares of
Common Stock initially issuable upon exercise of all Warrants shall not exceed
the amount set forth on Schedule I.

(c) Delivery. The sale and purchase of the Notes and Warrants shall take place
at a closing (the “Closing”) to be held at such place and time as the Company
and the

 

1



--------------------------------------------------------------------------------

Investors may determine (the “Closing Date”). At the Closing, (i) the Company
will deliver to each Investor an executed Note and executed Warrant to be
purchased by such Investor, against receipt by the Company of the initial
principal amount of each Note set forth on Schedule I (the “Purchase Price”),
and (ii) the Company and each Investor will execute and deliver to each other a
Registration Rights Agreement in the form of Exhibit C hereto (the “Registration
Agreement”). Each of the Notes and Warrants will be registered in such
Investor’s name in the Company’s records.

(d) Use of Proceeds. The proceeds of the sale and issuance of the Notes and
Warrants shall be used for general corporate purposes.

(e) Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 1:00 p.m. Pacific time on the date such payment
is due at the address for such purpose specified below each Investor’s name on
Schedule I hereto, or at such other address, or in such other manner, as an
Investor or other registered holder of a Note may from time to time direct in
writing.

2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect (as defined in Section 2.1(g) hereof).

(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, each of
the Notes and Warrants to be issued at the Closing, and the Registration
Agreement (collectively, the “Transaction Documents”), and to issue and sell the
Warrant Shares upon exercise of the Warrants. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. Each of the Transaction Documents constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding were as set forth in the Commission Documents (as

 

2



--------------------------------------------------------------------------------

defined below) as of the dates reflected therein, and the issued and outstanding
shares of the Company as of the Closing Date is set forth on Schedule 2.1(c)
hereto.

(d) All of the issued and outstanding shares of the Common Stock have been duly
and validly authorized. Except as set forth in the Commission Documents or
contemplated by the Transaction Documents:

(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;

(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;

(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; and

(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.

The Commission Documents contain true and correct copies of the Company’s
Certificate of Incorporation, as amended and in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s Bylaws, as amended and in
effect on the date hereof (the “Bylaws”). Except as restricted under applicable
federal, state, local or foreign laws and regulations or the Transaction
Documents, no written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement of the Company limits the payment of dividends
on the Company’s Common Stock.

(e) Issuance of Notes and Warrants. The Notes and Warrants to be issued at the
Closing, and the Warrant Shares issuable upon exercise of the Warrants, have
been duly authorized by all necessary corporate action of the Company, and the
Warrant Shares, when issued and paid for upon exercise of the Warrants will be
validly issued and outstanding, fully paid and nonassessable.

(f) Subsidiaries. The Commission Documents set forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary if less than 100%. There
are no outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any

 

3



--------------------------------------------------------------------------------

shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence.
Neither the Company nor any Subsidiary is party to, nor has any knowledge of,
any agreement restricting the voting or transfer of any shares of the capital
stock of any Subsidiary. For the purposes of this Agreement, “Subsidiary” shall
mean any corporation or other entity of which at least a majority of the
securities or other ownership interests having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.

(g) Commission Documents, Financial Statements. Since January 1, 2015, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including material filed pursuant
to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”). At the time of the respective filings, the Commission
Documents filed since January 1, 2015, (1) complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and other federal, state and local laws, rules
and regulations applicable to such documents and (2) did not contain an untrue
statement of a material fact of omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents (the “Financial Statements”) complied as of their
respective filing dates as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in the
Financial Statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

(h) No Material Adverse Effect. Since December 31, 2015, neither the Company,
nor any Subsidiary has experienced or suffered any Material Adverse Effect. For
the purposes of this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, operations, properties, or condition (financial
or other) of the Company and its Subsidiaries, taken as a whole, and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under the Transaction Documents.

(i) No Undisclosed Liabilities. To the knowledge of the Company, neither the
Company nor any Subsidiary has any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or

 

4



--------------------------------------------------------------------------------

otherwise) other than those incurred in the ordinary course of the Company’s
business since June 30, 2016.

(j) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company or any
Subsidiary or their respective businesses, properties, operations or condition
(financial or other), which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

(k) Indebtedness. The Financial Statements set forth all outstanding secured and
unsecured Indebtedness of the Company on a consolidated basis, or for which the
Company or any Subsidiary have commitments as of the date of Financial
Statements or any subsequent period that would require disclosure. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s consolidated balance sheet (or the
notes thereto), except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any material Indebtedness.

(l) Title to Assets. Each of the Company and any Subsidiary has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and
(iii) all of the real and personal property reflected in the Financial
Statements free and clear of any Lien. All material leases are valid and
subsisting and in full force and effect.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or any Subsidiary (i) which questions the validity of this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby or any action taken or to be taken pursuant hereto or thereto or
(ii) involving any of their respective properties or assets. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
Subsidiary or, to the knowledge of the Company, any of their respective
executive officers or directors in their capacities as such.

(n) Compliance with Law. The Company and each Subsidiary have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it.

(o) No Violation. The business of the Company and each Subsidiary has been
conducted in material compliance with all federal, state, local or foreign
governmental laws, or rules, regulations and ordinances of any of any
governmental entity. The Company is not

 

5



--------------------------------------------------------------------------------

required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, or
issue and sell the Notes, Warrants or Warrant Shares in accordance with the
terms hereof (other than (x) any consent, authorization or order that has been
obtained as of the date hereof, (y) any filing or registration that has been
made as of the date hereof or (z) any filings which may be required to be made
by the Company with the NASDAQ Stock Market LLC (“NASDAQ”), the Commission or
state securities administrators subsequent to the Closing).

(p) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Certificate of Incorporation or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, pledge,
charge or encumbrance (collectively, “Lien”) of any nature on any property of
the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries are bound or affected, provided, however,
that, excluded from the foregoing in clauses (ii) and (iii) are such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect.

(q) Taxes. The Company and each Subsidiary, to the extent its applicable, has
accurately prepared and filed all federal, state and other tax returns required
by law to be filed by it, has paid or made provisions for the payment of all
taxes shown to be due and all additional assessments, and adequate provisions
have been and are reflected in the consolidated financial statements of the
Company for all current taxes and other charges to which the Company or any
Subsidiary, if any, is subject and which are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.

(r) Certain Fees. No brokers fees, finder’s fees or financial advisory fees or
commissions will be payable by the Company with respect to the transactions
contemplated by this Agreement and the other Transaction Documents, except for a
commission payable to Chardan Capital Markets, LLC as placement agent for the
Company.

 

6



--------------------------------------------------------------------------------

(s) Intellectual Property. Each of the Company and its Subsidiaries owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, if any, and all
rights with respect to the foregoing, if any, which are material and necessary
for the conduct of their respective business as now conducted without any
conflict with the rights of others.

(t) Books and Records; Internal Accounting Controls. The books and records of
the Company and each Subsidiary accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries. The
Company and each Subsidiary maintains a system of internal accounting controls
sufficient, in the judgment of the Company, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP.

(u) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and
each Subsidiary is a party to, that a copy of which would be required to be
filed with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company or any Subsidiary were
registering securities under the Securities Act have previously been publicly
filed with the Commission in the Commission Documents. Each of the Company and
the Subsidiaries has in all material respects performed all the obligations
required to be performed by them to date under the foregoing agreements, have
received no notice of default and are not in default under any Material
Agreement now in effect.

(v) Transactions with Affiliates. Except as contemplated in the Transaction
Documents or as set forth in the Financial Statements or the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (i) the Company or any Subsidiary on the one hand, and
(ii) on the other hand, any officer, employee, consultant or director of the
Company, or any of its Subsidiaries, or any person owning any capital stock of
the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder.

(w) Securities Act of 1933. Assuming the accuracy of the representations of the
Investors set forth in Section 3 hereof, the Company has complied with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Notes, Warrants and Warrant Shares hereunder. Neither
the Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Notes, Warrants or
Warrant Shares or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Notes, Warrants or Warrant Shares in
violation of the registration provisions of the Securities Act or applicable
state

 

7



--------------------------------------------------------------------------------

securities laws, and neither the Company nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of Notes,
Warrants or Warrant Shares.

(x) Bad Actor Matters. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. As used herein, a “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the Securities Act, any person listed in the first paragraph of Rule 506(d)(1).

(y) Governmental Approvals. Except for any filings required by the NASDAQ or the
filing of any notice prior or subsequent to the Closing Date that may be
required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), including the filing of a Form D
and a registration statement or statements pursuant to the Registration
Agreement, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Notes, Warrants or
Warrant Shares, or for the performance by the Company of its obligations under
any of the Transaction Documents.

(z) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements covering any of its employees. Since December 31, 2015,
no executive officer of the Company has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment with the
Company or any Subsidiary, except as set forth in the Commission Documents.

(aa) Investment Company Act. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Notes and Warrants, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(bb) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Notes, Warrants or
Warrant Shares pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the Securities Act which would prevent the
Company from selling the Notes, Warrants and Warrant Shares pursuant to Rule 506
under the Securities Act, nor will the Company or any of its affiliates take any
action or steps that would cause the offering of the Notes, Warrants or Warrant
Shares to be integrated with other offerings.

(cc) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules
and

 

8



--------------------------------------------------------------------------------

regulations promulgated thereunder, that are effective and for which compliance
by the Company is required as of the date hereof.

3. Representations and Warranties of the Investors. Each Investor represents and
warrants to the Company, solely with respect to itself and not with respect to
any other Investor:

(a) Organization and Good Standing of the Investors. If the Investor is an
entity, such Investor is a corporation, partnership or limited liability company
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Investor has the requisite power and authority
to enter into and perform this Agreement and each of the other Transaction
Documents to which such Investor is a party and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement and each of the other Transaction Documents to which such
Investor is a party by such Investor and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, partnership or limited liability company action, and no
further consent or authorization of such Investor or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement and each of the other Transaction Documents to which such
Investor is a party has been duly authorized, executed and delivered by such
Investor and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Investor enforceable against such Investor
in accordance with the terms hereof, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which such Investor is a party and
the consummation by such Investor of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) if such Investor is an
entity, result in a violation of such Investor’s charter documents, bylaws,
operating agreement, partnership agreement or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Investor is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Investor). Such Investor is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or any
other Transaction Document to which such Investor is a party or to purchase the
Notes and Warrants in accordance with the terms hereof, provided, that for
purposes of the representation made in this

 

9



--------------------------------------------------------------------------------

sentence, such Investor is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

(d) Status of Investors. Each Investor is an “accredited investor” as defined in
Regulation D under the Securities Act. Such Investor is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Investor is not a broker-dealer, nor an affiliate of a broker-dealer.

(e) Acquisition for Investment. Each Investor is acquiring the Notes, Warrants
and, upon exercise of the Warrants, the Warrant Shares, solely for its own
account for the purpose of investment and not with a view to or for sale in
connection with a distribution. The Investor does not have a present intention
to sell any of the Notes, Warrants or Warrant Shares, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution thereof
to or through any person or entity; provided, however, that by making the
representations herein, such Investor does not agree to hold the Notes, Warrants
or Warrant Shares for any minimum or other specific term and reserves the right
to dispose of the Notes, Warrants and Warrant Shares at any time in accordance
with federal and state securities laws applicable to such disposition. Each
Investor acknowledges that it is able to bear the financial risks associated
with an investment in the Notes, Warrants and Warrant Shares and that it has
been given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Company.

(f) Opportunities for Additional Information. Each Investor acknowledges that
such Investor has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.

(g) No General Solicitation. Each Investor acknowledges that the Notes, Warrants
and Warrant Shares were not offered to such Investor by means of any form of
general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Investor was invited by any of the foregoing means of communications.

(h) Rule 144. Such Investor understands that the Notes, Warrants and Warrant
Shares must be held indefinitely unless such instruments are registered for
resale under the Securities Act or an exemption from registration is available.
Such Investor acknowledges that it is familiar with Rule 144 of the rules and
regulations of the Commission promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 permits resales only
under certain circumstances. Such Investor understands that to the extent that
Rule 144 is not available, such Investor will be unable to sell any of the
Notes, Warrants or Warrant Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.

 

10



--------------------------------------------------------------------------------

(i) General. Such Investor understands that the Notes, Warrants and Warrant
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Investor to acquire the Notes, Warrants and Warrant Shares.

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Investors under Section 13 and/or Section 16 of the Exchange
Act, no Investor has agreed to act with any other Investor for the purpose of
acquiring, holding, voting or disposing of the Notes, Warrants or Warrant Shares
purchased hereunder for purposes of Section 13(d) under the Exchange Act, and
each Investor is acting independently with respect to its investment in the
Notes, Warrants and Warrant Shares.

(k) Brokers. Except for a commission payable to Chardan Capital Markets LLC as
placement agent for the Company, no Investor has any knowledge of any brokerage
or finder’s fees or commissions that are or will be payable by the Company to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.

(l) Confidential Information. Each Investor, other than William W. Smith, Jr.,
agrees that such Investor and its employees, agents and representatives will
keep confidential and will not disclose, divulge or use (other than for purposes
of monitoring its investment in the Company) any confidential information which
such Investor may obtain from the Company pursuant to financial statements,
reports and other materials submitted by the Company to such Investor pursuant
to this Agreement, unless such information is known to the public through no
fault of such Investor or his or its employees or representatives; provided,
however, that an Investor may disclose such information (i) to its attorneys,
accountants and other professionals in connection with their representation of
such Investor in connection with such Investor’s investment in the Company,
(ii) to any prospective permitted transferee of the Notes, Warrants or Warrant
Shares, so long as the prospective transferee agrees to be bound by the
provisions of this Section 3(l), or (iii) to any general partner or affiliate of
such Investor.

4. Covenants. The Company covenants with each Investor as follows, which
covenants are for the benefit of the Investors and their permitted assignees.

(a) Securities Compliance. The Company shall notify the Commission in accordance
with its rules and regulations of the transactions contemplated by the
Transaction Documents, including filing a Form D with respect to the Shares as
required under Regulation D and applicable “blue sky” laws, and shall take all
other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Notes, Warrants and Warrant Shares to the Investors or subsequent holders.

(b) Compliance with Laws. The Company shall comply, and cause each Subsidiary to
comply in all material respects, with all applicable laws, rules, regulations
and orders.

 

11



--------------------------------------------------------------------------------

(c) Reporting Status. So long as an Investor beneficially owns any of the
Warrants or Warrant Shares, the Company shall timely file all reports required
to be filed with the Commission pursuant to the Exchange Act as if it was
required to do so, and the Company shall not cease to file reports under the
Exchange Act.

(d) Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Closing. The Company shall
also file with the Commission a Form 8-K describing the material terms of the
transactions contemplated hereby (and attaching as exhibits thereto the forms of
the Transaction Documents without identifying the Investors, unless an Investor
gives its consent to being identified or as otherwise required by law or
applicable regulation) within four business days following the Closing Date.

(e) Disclosure of Material Information. The Company covenants and agrees that
neither it nor any other person acting on its or their behalf has provided or,
from and after the filing of the Press Release, will provide any Investor (other
than an Investor which is an officer or director of the Company) or its agents
or counsel with any information that the Company believes constitutes material
non-public information (other than with respect to the transactions contemplated
by this Agreement), unless prior thereto such Investor shall have executed a
specific written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company. At the time of the filing of the Press Release, no Investor (other
than an Investor which is an officer or director of the Company) shall be in
possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the Press Release. The Company shall not
disclose the identity of any Investor in any filing with the Commission except
as required by the rules and regulations of the Commission thereunder.

(f) No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the securities being offered or sold hereunder) under
circumstances that would require registration of the securities being offered or
sold hereunder under the Securities Act.

(g) Limited Ownership. The purchase of the Warrant Shares issuable to each
Investor upon exercise of the Warrants will not result in such Investor
(individually or together with any other person or entity with whom such
Investor has identified, or will have identified, itself as part of a “group” in
a public filing made with the Commission involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 9.99% of the
outstanding shares of Common Stock or voting power of the Company on a
post-transaction basis that assumes that the Closing shall have occurred. Such
Investor does not presently intend to, along or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other persons or entities have) acquired, or obtained the right to
acquire, as a result of the Closing (when added to any other securities of the
Company that it or they then own or have the right to acquire), in excess of
9.99% of the outstanding shares of Common Stock or the voting power of the
Company on a post-transaction basis that assumes that the Closing shall have
occurred.

 

12



--------------------------------------------------------------------------------

5. Conditions to Closing.

(a) Conditions Precedent to the Obligation of the Company. The obligation
hereunder of the Company to issue and sell the Notes and Warrants to the
Investors is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.

(i) Accuracy of Each Investor’s Representations and Warranties. Each of the
representations and warranties of each Investor in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.

(ii) Performance by the Investors. Each Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Investor at or prior to the Closing.

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

(iv) Delivery of Purchase Price. The Purchase Price for each of the Investors
shall have been delivered to the Company pursuant to wire instructions provided
by the Company to each Investor.

(v) Delivery of Transaction Documents. The Transaction Documents to which the
Investors are parties shall have been duly executed and delivered by each
Investor to the Company.

(b) Conditions Precedent to the Obligation of the Investors. The obligation
hereunder of each Investor to acquire and pay for the Notes and Warrants is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for each Investor’s sole
benefit and may be waived by any Investor (only for itself) at any time in its
sole discretion.

(i) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.

 

13



--------------------------------------------------------------------------------

(ii) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

(iv) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(v) Notes and Warrants. At each Closing, the Company shall deliver to the
Investors originally executed Notes and Warrants being acquired by such Investor
at the Closing to such address set forth next to each Investor’s name on the
signature pages hereto.

(vi) Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Investors at the Closing a certificate certifying as to the accuracy of
(i) the Certificate, (ii) the Bylaws, and (iii) resolutions of the Board
approving the Transaction Documents and the transactions contemplated
thereunder.

6. Miscellaneous.

(a) Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement and the other Transaction
Documents, except that the Company shall (i) reimburse Unterberg Koller Capital
Fund, L.P. for its reasonably incurred, documented legal fees and expenses
incurred in connection with the negotiation and execution of this Agreement and
the Transaction Documents, not to exceed $30,000, and (ii) shall pay a
commitment fee to each Investor or its designee equal to 2% of the Purchase
Price funded by such Investor.

(b) Specific Enforcement; Consent to Jurisdiction.

(i) The Company and the Investors acknowledge and agree that irreparable damage
may occur in the event that any of the provisions of this Agreement or the other
Transaction Documents are not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the parties may be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement or the other Transaction Documents and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

 

14



--------------------------------------------------------------------------------

(ii) Each of the Company and the Investors (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Investors consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 6(b) shall affect
or limit any right to serve process in any other manner permitted by law. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

(c) Entire Agreement; Amendment. This Agreement and the other Transaction
Documents contains the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor any of the
Investors makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
each Investor, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via electronic mail (“Email”) at the Email
address set forth on the signature pages attached hereto at or prior to 5:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via Email at
the Email address set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second (2nd) business day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

15



--------------------------------------------------------------------------------

(e) Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

(f) Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

(g) Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, an Investor may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its shares of Common Stock in
a private transaction or (ii) to an affiliate, in each case, without the prior
written consent of the Company or the other Investors, after notice duly given
by such Investor to the Company provided, that no such assignment or obligation
shall affect the obligations of such Investor hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Investors. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

(j) Survival. The representations and warranties of the Company and the
Investors shall survive the execution and delivery hereof and the Closing
hereunder for a period of one (1) year following the Closing Date.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is

 

16



--------------------------------------------------------------------------------

delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

(l) Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Investors without the
consent of the Investors unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.

(m) Severability. The provisions of this Agreement and the Transaction Documents
are severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement or the Transaction Documents shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement or the Transaction Documents and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

(n) Further Assurances. From and after the date of this Agreement, upon the
request of any Investor or the Company, each of the Company and the Investors
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

COMPANY:       Address for Notice:

 

SMITH MICRO SOFTWARE, INC.

     

 

Smith Micro Software, Inc.

51 Columbia

Aliso Viejo, CA 92656

Attention: Chief Financial Officer

Telephone No.: (949) 362-5800

Email: syasbek@smithmicro.com

By:  

Steven M. Yasbek

        Name:   Steven M. Yasbek         Title:   Chief Financial Officer      

 

With a copy to (which shall not constitute notice): Loeb & Loeb LLP 10100 Santa
Monica Boulevard, Suite 2200 Los Angeles, CA 90067 Attention: Allen Z. Sussman,
Esq. Telephone No.: (310) 282-2375 Email: asussman@loeb.com

[SIGNATURE PAGE FOR NOTE AND WARRANT PURCHASE AGREEMENT]

 

18



--------------------------------------------------------------------------------

[INVESTOR SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Note and Warrant Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Investor:  

/s/

Signature of Authorized Signatory of Investor:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

Address for Notice to Investor:  

 

 

Subscription Amount: $2,000,000    
Investor’s Tax I.D. or Social Security Number:  

 

 

[SIGNATURE PAGE FOR NOTE AND WARRANT PURCHASE AGREEMENT]

 

19



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF INVESTORS

 

Name and Address

   Note Investment      Warrants  

Unterberg Koller Capital Fund, L.P.

445 Park Ave, Room 901

New York, NY 10022

Attention: Thomas I. Unterberg

Telephone No.: 212-745-1138

Email: tunterberg@unterberg.com

   $ 2,000,000         850,000   

William W. Smith, Jr. and

Dieva L. Smith, JT/WROS

51 Columbia

Aliso Viejo, CA 92656

Telephone No.: 949-533-1890

Email: bsmith@smithmicro.com

   $ 2,000,000         850,000      

 

 

    

 

 

 

TOTAL

   $ 4,000,000         1,700,000   



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Capitalization as of the Closing Date

Authorized capital stock of the Company as of the Closing Date: 100,000,000
shares of common stock, 5,000,000 shares of preferred stock

Issued and outstanding shares as of the Closing Date: 12,323,355 shares of
common stock

Stock options outstanding as of the Closing Date: 358,542 shares, of which
289,744 are exercisable



--------------------------------------------------------------------------------

Exhibit A

SENIOR SUBORDINATED PROMISSORY NOTE



--------------------------------------------------------------------------------

Exhibit B

WARRANT TO PURCHASE COMMON STOCK



--------------------------------------------------------------------------------

Exhibit C

REGISTRATION RIGHTS AGREEMENT